Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 has been amended; claim 12 is withdrawn as non-elected claims; Claims 1-11 remain for examination, wherein claim 1 is an independent claim.
Priority Documents
The Applicant indicates that the priority document has been submitted to the international bureau with application form of PCT/IB/304. However, the certification copy of the priority document is still required for the instant application.
Previous Rejections/Objections
Previous rejection of Claim(s) 1-3, 5, and 10 under 35 U.S.C. 103 as being unpatentable over Uchino Katsuya et al (JP 05222551 A1, with English translation listed in the IDS in IDS filed on 1/30/2020, thereafter JP’551) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/14/2021.
Previous rejection of Claim(s) 6-7 and 11 under 35 U.S.C. 103 as being unpatentable over JP’551 in view of Fukui et al (JP 2004-042193 A1, with English translation in IDS filed on 1/30/2020, thereafter JP’193) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/14/2021.
Previous rejection of Claim(s) 8-9 under 35 U.S.C. 103 as being unpatentable over JP’551 in view of Takashima et al (JP 2014-014895 A1, with English translation in IDS filed on 1/30/2020, thereafter JP’895) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/14/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino Katsuya et al (JP 05222551 A1, with English translation listed in the IDS in IDS filed on 1/30/2020, thereafter JP’551) in view of Rex et al (US-PG-pub 2010/0024614 A1, thereafter PG’614).
JP’551 is applied to the instant claims 1-3, 5, and 10 for the same reason as stated in the previous office action dated 1/22/2021.
Regarding amended feature in the instant claim 1 and claim 4, JP’551 specify including one of boronitrides or boroncarbonitride layer below the top layer, for example having layer including TiBCN (boronizing of TiCN) in #8, #9 and #15 in table 1 of JP’551. However, JP’551 does not specify the boride including TiB2. PG’614 teaches a cutting tool with coated surface (abstract and claims of PG’614). PG’641 specify that: “the one or more layers which consist of titanium carbide (TiC), titanium nitride (TiN), titanium carbonitride (TiCN), zirconium carbide (ZrC), zirconium nitride (ZrN), zirconium carbonitride (ZrCN), titanium aluminium nitride (TiAlN), alumina (Al2O3), zirconia (ZrO2), titanium oxide (TiO2), chromium nitride (CrN), silicon carbide (SiC), tungsten carbide (WC), titanium boride (TiB2) or polycrystalline cubic boron nitride (cBN) or predominantly contain these materials. The coating(s) may also be metal-containing (metal=Ti, Cr, WC, and the like) amorphous carbon or may predominantly contain these materials. In the case of a plurality of layers lying one on top of the other, the layers may each contain or partly contain another of the abovementioned materials.” (par.[0033] and cls.7-8 of PG’614). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply titanium boride (TiB2) as demonstrated by PG’614 in the multiple layer of JP’551 since PG’614 teaches these films are suitable for the hard coating in which abrasive particles are present within and/or on the surface of a substrate. (par.[0003] and claims of PG’614).

(s) 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’551 in view of PG’614, and further in view of Fukui et al (JP 2004-042193 A1, with English translation in IDS filed on 1/30/2020, thereafter JP’193).
Regarding claims 6-7, JP’551 in view of PG’614 does not specify including Si in the coating film. JP’193 teaches a coated cutting tool having high hardness and superior abrasion resistance even in continuous cutting (abstract and examples of JP’193). JP’193 teaches including 1-30at% Si in the coating film (par.[0016]-[0017] of JP’193), which overlaps the claimed Si amount in the hard coating film. Overlapping in Si range creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Si in the film as demonstrated by JP’193 for the hard coating film of JP’551 in view of PG’614 in order to improve the abrasion property of the cutting tool (par.[0016]-[0017] of JP’193).
Regarding claim 11, JP’193 provides Ti as under layer for the hard coating (par.[0045] of JP’193), for example in example #1-2 in table 1 of JP’193, which reads on the claimed under-layer as recited in the instant claim. 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’551 in view of PG’614, and further in view of Takashima et al (JP 2014-014895 A1, with English translation in IDS filed on 1/30/2020, thereafter JP’895).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-11 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-12 of copending application No. 16/635248 (US-PG-Pub 2020/0406365 A1) in view of JP’551.  
Claims 1-12 of copending application No. 16/635248 (US-PG-Pub 2020/0406365 A1) is applied to the instant claims 1-11 for the same reason as stated in the previous office action dated 1/22/2021.
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-11 have been considered but they are moot in view of the new ground rejection as stated above. Regarding the amended feature in the instant claims, the Examiner’s position has stated above. 
The Applicant’s arguments are summarized as following:
1, the present invention focuses on the high thermal conductivity of a boride including Ti as a component element and achieves both thermal conductivity and cutting performance by adopting the configuration as described. 
2, JP’551 does not specify boride including Ti as a component element as first layer formed on the substrate. 

In response
Regarding the arguments 1-2, Firstly, JP'551 teaches a coated ceramic cutting tool having a hard coating layer with lower layer, upper layer, and top layer structures on a surface of a base material and JP'551 specify top layer includes ZrN (Example 14 in table 1 of JP'551) and JP'551 specify including one of boronitrides or boroncarbonitride layer below the top layer; Secondly, PG’614 teaches a cutting tool with coated surface including TiB2; and PG’614 specify that these films are suitable for the hard coating in which abrasive particles are present within and/or on the surface of a substrate; Finally, it is noted that the argued properties of thermal conductivity and cutting performance are not included in the instant claims.
Regarding the argument 3, JP’193 is further applied to the instant claims 6-7 and 11; and JP’895 is further applied to the instant claims 8-9 as stated above. It is noted that the Applicant has not provided evidence to show the criticality of the additional elements in these dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIE YANG/Primary Examiner, Art Unit 1734